Broyles, C. J.
1. “In this State the husband is recognized by law as the head of his family; and where he and his wife reside together, the legal presumption is that the house and all the household effects, including any intoxicating liquors, belong to the husband as the head of the family. This presumption of course is rebuttable. Young v. State, 22 Ga. App. 111 (95 S. E. 478), and authorities cited.” Hendrix v. State, 24 Ga. App. 56 (100 S. E. 55). See Isom v. State, 32 Ga. App. 75 (122 S. E. 722); Black v. State, 41 Ga. App. 349, 351 (152 S. E. 922). In the instant case the court in charging this principle of law failed to instruct the jury that the presumption was rebuttable, and a ground of the motion for new trial is based upon that failure. However, the error in the charge was harmless, since no evidence was introduced to rebut said presumption. The defendant presented no evidence; and the presumption was not rebutted by the evidence for the State or by the defendant’s statement to the jury.
2. The other special grounds of the motion for new trial show no cause for a reversal of the judgment.
3. The defendant’s conyiction was amply authorized, if not demanded, by the evidence, and the refusal to grant a new trial was not error for any reason assigned.

Judgment affirmed.


MacIntyre and Guerry, JJ., concur.